Citation Nr: 1637824	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-31 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status-post total thyroidectomy due to thyrotoxicosis and hyperthyroidism, prior to October 28, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1969 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO implemented the Board's July 2010 decision that found the Veteran entitled to compensation benefits  under the provisions of 38 U.S.C.A. § 1151, and awarded service connection for status-post total thyroidectomy due to thyrotoxicosis and hyperthyroidism..  An initial 10 percent rating was assigned effective September 7, 2006 (the date the claim was filed).  In December 2010, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.  In February 2013, the RO continued the 10 percent disability rating (as reflected in a February 2013 supplemental statement of the case (SSOC)).

In September 2014, the Board remanded the claim for a higher initial rating for status-post total thyroidectomy due to thyrotoxicosis and hyperthyroidism to the RO, via the Appeal Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, a February 2015. rating decision the assigned  the  maximum  100 percent rating for the disability, effective October 28, 2014 (the date of the most recent VA examination). However, the AOJ also continued to deny an initial rating in excess of 10 percent .for the disability prior to that date (as reflected in a February 2015 supplemental SOC)). and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VMBS file or irrelevant to the remaining claim on appeal.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In  September 2014, the Board remanded the claim for a higher rating for evaluation of  the Veteran's status-post total thyroidectomy due to thyrotoxicosis and hyperthyroidism disability, primarily, to obtain medical information clarifying the symptoms/manifestations of the disability.   , Following  thyroid and parathyroid examination in October 2014, , in a  Disability Benefits Questionnaire (DBQ), the examiner opined that the following symptoms were more likely than not manifestations of the Veteran's thyroid condition: cold tolerance, muscular weakness, sleepiness, fatigue, constipation, mental sluggishness, emotional instability, mental disturbance, and gastrointestinal problems.  In a February 2015 addendum opinion, the examiner opined that the Veteran has bradychardia that is as likely as not related to his thyroid disability, 

On the basis of evidence cited above, as discussed, in a February 2015 rating decision, the RO assigned the maximum,  100 percent rating for the Veteran's thyroid disability, effective the date of the October 2014 VA examination..  The Board notes, however, that neither the October 2014 DBQ nor the February 2015 addendum opinion clearly indicates when the identified symptoms supporting the award of the  100 percent rating were first manifested, and the other medical evidence of record likewise does not clearly indicate whether, and, if so, when, the Veteran met the requirements for the 100 percent rating prior to October 28, 2014.  

Under these circumstances, the Board finds that the record does not include sufficient information to assess the severity of the disability under consideration during the remaining period under consideration, and that a retrospective opinion is needed to resolve this matter.   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Hence, the AOJ should arrange to obtain a retrospective medical opinion from an appropriate physician-preferably, the individual  who conducted the October 2014 VA thyroid and parathyroid examination-to address the severity of the disability during the period under consideration.  

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

The claims file includes records dated up to February 2015 from Reno VA Medical Center (VAMC); however, more recent records from that facility  may exist.  Hence, the AOJ should obtain from the Reno VAMC all outstanding, pertinent records dated since February 2015,  following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish current appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether "staged rating" of the disability during the remaining period under  consideration, pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Reno VAMC all outstanding records of VA evaluation and/or treatment of the Veteran since February 2015).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish current, appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the October 2014 VA examiner, preferably, or another appropriate physician, a retrospective opinion addressing the severity of the Veteran's status-post total thyroidectomy due to thyrotoxicosis and hyperthyroidism for the period prior to October 27, 2014.  

The contents of the entire electronic claims file  (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the report should include discussion of the Veteran's documented medical history and assertions.  

Following full review of the electronic claims file, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probably) that the symptoms identified in the October 2014 DBQ and February 2015 addendum  as attributable to the service-connected thyroid disorder-specifically, cold tolerance, muscular weakness, sleepiness, fatigue, constipation, mental sluggishness, emotional instability, mental disturbance, gastrointestinal problems, and bradychardia-have been present since the September 7, 2006 effective date of the award of service connection.  If not, the physician should indicate when all such symptoms were present.  

If the physician  finds that, during the period in question, the record reflects any change(s) in the severity of the Veteran's thyroid disability; the examiner should identify the approximate date(s) of the such change(s), and comment upon the severity of the disability on each date (to include identifying,  to the extent possible, the symptoms then present).

In addressing, the physician must consider and discuss all pertinent and other objective evidence of record, as well as all lay assertions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability during the period under consideration, pursuant to Fenderson (cited above) is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).  



______________________________________________
JAQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


